Citation Nr: 0514611	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  94-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected low back sprain with degenerative arthritis 
of the lumbar spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from December 1989 to April 1991 with 3 years, 4 months and 5 
days of prior active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the RO.  

In August 1996 and May 2000, the Board remanded the case to 
the RO for additional development of the record.  

In April 2003, the Board determined that additional 
development of the record was necessary prior to the issuance 
of a decision on the merits.  The additional development was 
undertaken at the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002), since codified at 
38 C.F.R. § 19.9(a)(2).  Subsequently, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit determined that the Board did not have the 
authority to conduct independent evidentiary development.  

As a result, in September 2003, the Board remanded the case 
to the RO so that the RO conduct the development initiated by 
the Board in April 2003.  

In June 1994, the veteran requested a hearing at the RO.  The 
veteran was sent notice of the hearing, which was scheduled 
in February 1995.  The veteran then withdrew his hearing 
request.  See 38 C.F.R. § 20.704(e) (2004).  



FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
medical examination which was scheduled for the purpose of 
fully evaluating the severity of his service-connected low 
back sprain with degenerative arthritis of the lumbar spine.  



CONCLUSION OF LAW

The claim of for an increased rating for the service-
connected low back sprain with degenerative arthritis of the 
lumbar spine must be denied by operation of law.  38 C.F.R. § 
3.655 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
Veterans Law Judge.  As stated, he withdrew his hearing 
request.  

Further, by the June 1994 Statement of the Case; the December 
1997, June 1998, December 2002, and November 2004 
Supplemental Statements of the Case; and the October 2002, 
February 2004 and July 2004 letters, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
foregoing letters and November 2004 Supplemental Statement of 
the Case regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice 
and the other requirements of VCAA, and any further action 
would only serve to burden VA with no foreseeable benefits 
flowing to the veteran.  As explained hereinbelow, any defect 
in notice in this case must be viewed as harmless.  


Factual Background 

In November 1993, the veteran appeared for a VA orthopedic 
examination scheduled by the RO to evaluate his service-
connected low back disability.  

By January 1994 rating decision, the RO declined to grant an 
evaluation in excess of 10 percent for the veteran's service-
connected low back disability.  

In August 1996, the Board remanded the case for further 
development of the evidence to include the scheduling of VA 
orthopedic and neurologic examinations.  

On August 1996 VA orthopedic examination, the veteran 
complained of having low back tenderness on prolonged 
positioning or standing.  He had occasional radiation of pain 
into the anterior right thigh, ankle, and toes.  He had 
occasional spasms in the right buttock as well as instability 
of the right lower extremity with ambulation.  

On examination, the examiner noted no gait abnormality.  
There was some low back tenderness.  His forward flexion was 
from 0 to 60 degrees, extension was from 0 to 30 degrees, 
right lateral flexion was from 0 to 30 degrees, and left 
lateral flexion was from 0 to 40 degrees.  Side to side 
rotation was from 0 to 45 degrees to the right and from zero 
to 30 degrees to the left.  The impression was that of status 
post fall with musculoskeletal strain with decreased range of 
lumbar motion.  

In October 1996, the veteran failed to report for a VA 
examination scheduled in connection with his claim for 
increase.  A justification for failing to appear was not 
supplied.  

In February 1997, the veteran stated in writing that he was 
willing to report for a VA medical examination.  

In July 1997, the veteran failed to report for a VA 
neurologic examination scheduled in connection with his 
claim.  A justification for failing to appear was not 
supplied.  

On October 1997 VA orthopedic examination, the examiner 
diagnosed chronic low back pain secondary to probable 
degenerative disc disease.  The examiner indicated that the 
veteran's initial low back disability was likely caused by a 
service-related injury.  

According to the examiner, two separate low back injuries 
following service might have increased the veteran's 
symptomatology.  There was evidence of mild L5 radiculopathy.  
It was impossible to evaluate symptomatology during 
exacerbations because the veteran was not experiencing a 
flare-up during the examination.  

The examiner diagnosed very slight degenerative arthritis of 
the lower lumbar spine.  

An October 1997 X-ray study of the lumbar spine revealed a 
conclusion of "[v]ery slight degenerative changes in the 
lower lumbar spine.  No significant findings found."  

On March 1998 VA orthopedic examination, the lumbar spine was 
not tender to palpation.  There was no significant discomfort 
with forward flexion, but there was pain on extension from a 
flexed position.  Side bending caused pain.  Lower extremity 
strength was within normal limits, but there was diminished 
pinprick sensation.  

The examiner indicated that with flare-ups, the veteran might 
have decreased range of motion but this could not be 
quantified in the absence of a flare-up.  The examiner 
diagnosed low back strain related to a fall in service and 
exacerbated by a subsequent motor vehicle accident and a 
recent fall.  The veteran has sacroiliac pain, but there was 
no distinct evidence of nerve damage according to the 
examiner.  

In May 1998, the veteran failed to report for a neurologic 
examination scheduled in connection with his claim.  

In July 1998, the veteran indicated in writing that his 
fiancée "called to reschedule and no note was taken on it."  
In a cover letter associated with the veteran's statement, 
the veteran's representative stated that the veteran had 
expressed willingness to report for any examination and asked 
that a VA medical examination be rescheduled.  

In January 1999, the veteran failed to report for a VA 
examination scheduled in connection with his pending claim.  

In June 1999, the veteran submitted a written statement 
indicating that he had not received an appointment note.  He 
asked that another examination be arranged.  

In July 1999, the veteran called to cancel a VA examination 
that was set to take place a few days hence.  

In September 1999, the veteran failed to report for VA 
examinations.  It is not clear whether he cancelled the 
examination appointments in advance.  

In May 2000, the Board remanded this case to the RO in order 
that the RO, in pertinent part, schedule VA neurologic and 
orthopedic examinations to assess the current nature and 
extent of the veteran's service-connected low back 
disability.  

The veteran apparently failed to report for the requested VA 
medical examinations in November 2000.  Then, the veteran 
failed to report for the requested examinations in March and 
April 2002 without supplying a reason or asking for 
postponement.  

The veteran also failed to report for November 2002 
orthopedic examination and a December 2002 neurologic 
examination.  The record does not reflect a justification for 
failing to report.  A December 2002 notation in the claims 
file reflects that the letter to the veteran notifying him of 
the foregoing examinations might have been sent to the wrong 
address.  

In an April 2003 development memorandum, the Board sought 
further evidentiary development to include orthopedic and 
neurologic examinations of the veteran.  

A June 2003 private medical examination report reflected that 
the veteran suffered back injuries following service.  In 
1995, he was involved in a car accident; in 1997 he fell at 
his place of employment, while trying to remove a freezer 
chest from a shelf.  In April 2000, while working as a 
security guard for a different employer, he slipped and fell 
down some stairs.  

The veteran complained of having sciatica.  On objective 
examination, the physician observed lumbar spine tenderness 
and tenderness in the left hip joint.  There was lumbar spine 
pain with movement.  The veteran had 10 degrees of lateral 
flexion bilaterally, 10 degrees of hyperextension, and 80 
degrees of anterior flexion.  

The physician diagnosed diffuse degenerative disc disease, 
diffuse osteoarthritis of the low back, and evidence of mild 
motor changes indicative of L4 nerve root inflammation.  

In September 2003, the Board remanded this case for further 
development of the record.  

In April 2004, the veteran again failed to report for the VA 
medical examination scheduled in connection with his pending 
claim.  There is no indication that he supplied a reason for 
his failure to appear.  

In July 2004, the RO sent the veteran a letter stating that 
he had failed to report for the April 2004 VA medical 
examination.  The RO apprised the veteran of the consequences 
of failing to report, without good cause, for a VA medical 
examination and asked that he respond within 60 days if he 
wished that a medical examination be scheduled.  

As of November 2004, as reflected in the November 2004 
Supplemental Statement of the Case, the veteran had not 
responded to the RO's July 2004 inquiry.  

In a Report of Contact received at the Board in May 2005, it 
was noted that, in January 2005, the veteran had called the 
RO and asked that his VA medical examination be rescheduled.  

The veteran indicated that he could not keep the previous VA 
examination appointment because he was ill, was never 
scheduled and had transportation problems.  


Law and Regulations 

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2003); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  


Analysis

The veteran is shown to have failed to report, without 
supplying justification, for at least five VA medical 
examinations scheduled in relation to his claim for increase.  
He supplied reasons for not appearing on two occasions and 
was appropriately rescheduled.  

Given the efforts of VA to fully evaluate the service-
connected disability over course of this appeal and the 
circumstances surrounding the most recent examination for 
which the veteran failed to report in April 2004, the Board 
finds that the claim for increase must be denied by operation 
of law.  38 C.F.R. § 3.655.  

The Board is cognizant of the veteran's assertions that he 
was ill, was never scheduled and lacked transportation to 
report for the examination in April 2004.  However, given the 
facts in this case, the Board cannot find these recent 
statements to constitute "good cause" for failing to 
appear.  The veteran's communications and dealings with VA 
reflect that the opposite is true.  See, e.g., Iberling v. 
Brown, 8 Vet. App. 256, 259 (1995) (holding that a letter 
from the veteran referring to a Board decision is deemed 
evidence that the appellant received such decision).  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Here, in July 2004, the veteran was asked to respond within 
60 days if he wished to undergo medical examinations in 
connection for his claim for increase.  A response was not 
received until January 2005, almost six months later, after 
the appeal had been returned to the Board for purpose of 
appellate disposition.  The veteran's response was not timely 
and need not be honored in connection with the current 
appeal.  See, e.g., 38 C.F.R. § 3.158 (2004) (failure to 
cooperate could result in adverse action on a claim for 
benefits); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (there 
is no duty on the part of the VA "to turn up heaven and 
earth" to locate veterans who have an obligation to keep VA 
apprised of their whereabouts).  

As well, a remand to the RO that would unnecessarily imposing 
burdens on VA with no benefit flowing to the veteran need not 
be undertaken.  Sabonis, 6 Vet. App. at 430.  The veteran's 
lack of cooperation suggests that any further attempts to aid 
him in connection with this appeal would likely be 
unavailing.  

The Board remanded this case to the RO in order that relevant 
VA medical examinations be scheduled.  By not appearing for 
the examinations, the veteran has hindered VA from 
ascertaining the current severity of the service-connected 
low back disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994) (the primary concern is the present level of 
disability).  

If the veteran wishes to be considered for an increased 
rating for his service-connected low back disability, he is 
encouraged to file another claim for increase and appear for 
an examination in a timely fashion, if so required.  



ORDER

The claim for an increased rating for the service-connected 
low back sprain with degenerative arthritis of the lumbar 
spine is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


